Opinion issued April 21, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-15-00049-CR
                          ———————————
                     JORDAN CAMPBELL, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                On Appeal from the Criminal District Court
                        Jefferson County, Texas
                     Trial Court Cause No. 12-15267


                        MEMORANDUM OPINION

     Appellant, Jordan Campbell, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.
42.2(a).1 Although there is no certificate of conference, the motion contains a

certificate of service on appellee and has been on file with the Court for more than

10 days, and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a)(2). We have not issued a decision in the appeal. See TEX. R. APP. P.

42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      Pursuant to the Texas Supreme Court’s docket equalization powers, this
      appeal was transferred from the Ninth Court of Appeals to this Court on
      January 8, 2015. See TEX. GOV’T CODE ANN. § 73.001 (West Supp. 2014);
      Order Regarding Transfer of Cases From Courts of Appeals, Misc. Docket
      No. 14-9246 (Tex. Dec. 15, 2014).


                                           2